Title: From Thomas Jefferson to John Trumbull, 5 August 1789
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris Aug. 5. 1789.

 I scribbled you a line by last post merely to cover a letter, and without time to acknolege the receipt of yours of June 26. July 14. and 21. all of which had come to hand since I had written to you. I have to give you many thanks for the American intelligence they contained. My friends supposing me on my way to America have almost ceased to write to me. But I am not yet gone, nor have I received the permission. Should it now come, I shall decline going till after the equinox. Tranquillity here is pretty well restored. It has never been what the Londoners beleived in their hopes. I never was more tranquil in my house than thro the whole of it. I went much too into the city, and saw there was no danger but for a very few characters. Property was sacred thro’ the whole. About a week before those tumults began, I suffered by common robbers, who broke open my house and rifled two apartments. One article they took obliges me to trouble you. This was my candlesticks, all of which I lost. I have searched every shop in Paris and cannot find a tolerable pattern: therefore I will beg the favor of you to send me 4. pair plated from London. Mine were plated and came from there, and I am sure the pattern is common there. It was a fluted Corinthian column, with the capital of it’s order, and the bottom of the candlestick was of the form in the margin. I recollect to have once seen the undermost form, which I thought very handsome. Mine were about 12. Inches high. I must trouble you therefore to find one of these patterns for me, and indeed I think you will find them in any great shop of plated ware. I think no form is so handsome as that of the column. I do not know their cost or I would send you a bill for it, but Mr. Parker being in London I think he will be so good as to pay for them and I shall repay him at sight. Let them be well packed, and sent by the Diligence: but they must be packed  as solid as rock to avoid being destroyed by the jostling of the Diligence. I trouble you with a letter for Mr. Jay, to go by such opportunity as you think best. I am with great and sincere esteem Dear Sir Your most obedt. humble servt,

Th: Jefferson

